Citation Nr: 1604700	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-49 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for gout and if so whether the reopened claim should be granted.

(The issue of entitlement to restoration of a 20 percent disability rating for hearing loss is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The record was held open for 30 days from the date of the hearing; however, the Veteran did not subsequently submit additional evidence.

The Board notes that an issue of entitlement to restoration of a 20 percent disability rating for hearing loss is addressed in a separate decision was previously before the Board in June 2014.  At that time, the Board remanded the case.  That issue will be decided in a separate Board decision as a different VLJ held a hearing for that claim.  See 38 C.F.R. § 20.707 (2015).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in August 2014.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  In a decision of March 2005, the RO denied the claim of service connection for gout on the basis that it was not incurred in or was caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  The additional evidence since the RO's March 2005 decision is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for gout.

3.  Gout is not shown to have had onset during service and gout is not related to service.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied the Veteran's claim of service connection for gout, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for gout have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard June 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration.

In August 2014, a VA medical expert rendered an opinion regarding the etiology of the Veteran's gout.  The opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the lay statements of record as well as the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a decision of March 2005, the RO denied the claim of service connection for gout on the basis that it was not incurred in or caused by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The evidence of record at the time of the March 2005 rating decision was limited to the Veteran's service treatment records.

The evidence added to the record since the prior denial includes VA treatment records, which show a longstanding history of gout, and a statement from a friend who service with the Veteran, and recalled that he had gout in service.  See, e.g., Statement (September 4, 2012).  The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for gout, namely a nexus between the current disorder and service.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

The Board will proceed to address the merits of the reopened claim of service connection for gout.  The Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for gout, which he relates to lower extremity pain in service.  See, e.g., Board hearing transcript (December 2015).

While service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of gout, there are records of acute left hip strain and left knee trouble.  See Service treatment records (November 9, 1973; October 17, 1974).

Post-service treatment records show that the Veteran was diagnosed with left knee arthritis on June 22, 1983, and that treatment providers suspected gout as early as 1991.  See, e.g., VA treatment record (February 7, 1991).  The Veteran has received constant treatment for gout since the earliest clinical diagnosis in February 1995.

In September 2012, a friend who served with the Veteran recalled that he had gout in service.

In August 2014, a VA examiner opined that the Veteran's current gout was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale was that there is no objective evidence of continuity between the current diagnosis of gout and service, noting that the Veteran was not treated for or diagnosed with gout until many years after service.  The examiner opined that the lay statements that the Veteran had gout and limped in service do not amount to diagnostic evidence of gout in service.  The examiner explained that limping can be the result of many conditions and is not a hallmark of gout and what would stand out and be most remembered during a gout attack.  The examiner pointed out that the Veteran complained of left hip soreness, which was diagnosed as an acute muscle strain, in service.  The examiner explained that this acute left hip strain was most likely what accounted for Veteran's limp and not gout.

The evidence established that the Veteran has a current diagnosis of gout and he has submitted credible evidence that he had lower extremity pain and limped in service.  Accordingly, the present disability and in-service incurrence requirements of service connection have been satisfied.  This case turns on whether there is a causal relationship between the present disability and any in-service injury.  

Initially, the Board notes that the Veteran and his fellow service member are competent to report lower extremity pain and limping in service, which is within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, gout is not a simple medical condition they are competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially given that medical treatment providers did not suspect gout until 16 years after separation from service.  Neither the Veteran nor his fellow service member have shown that they are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, they are not competent to self-diagnose gout or offer an opinion as to its etiology and their opinion in this regard is of only limited probative value.  

The competent medical evidence of record pertaining to causation or a nexus to service consists of the August 2014 VA medical opinion.  The VA examiner, a physician, thoroughly outlined the lay and medical evidence of record and opined that it is less likely as not that the Veteran's current gout is related to his active service.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current gout and any nexus to service, which opposes rather than supports the claim.   The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

With respect to a nexus between the current gout and service, the Board finds that the VA physician's opinion is more probative than the lay report of pain and limping in and since service.  Accordingly, the preponderance of the evidence is against the claim for gout; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for gout is reopened, but service connection for gout is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


